Case 1:19-cv-20277-AHS Document 163 Entered on FLSD Docket 03/13/2020 Page 1 of 2



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                             CASE NO.: 1:19-CV-20277-SINGHAL/MCALILEY


     MELISSA COMPERE,
     on behalf of herself and others similarly
     situated,

                       Plaintiff,

     vs.

     NUSRET MIAMI, LLC
     d/b/a NUSR-ET STEAKHOUSE and
     NUSRET GOKCE,

                       Defendants.


                           ORDER FOLLOWING DISCOVERY HEARING

           The Court held a discovery hearing today on the disputes set forth in Plaintiff’s Notice of

  Discovery Hearing regarding objections that Defendant Nusret Miami, LLC raised in response to

  various discovery requests that Plaintiff Alda Castilla issued. (ECF No. 154). For the reasons stated

  at the hearing, which are incorporated by reference into this Order, the Court hereby ORDERS as

  follows:

                  1.       At the hearing, Plaintiff withdrew (i) Request for Production numbers 1-4,

  10, 17- 20, 34, and 36, (ii) Interrogatories numbered 2, 5, 7, 9, 13-17 and 23, and (iii) Request for

  Admissions numbers 18, 21, and 37-39. Therefore, those discovery requests are DENIED AS

  MOOT.

                  2.       Plaintiff’s request to compel better responses to Request for Production

  numbers 9, 12-13, 21, 23-26, and 28-30, and Interrogatories numbered 20, 22 and 25 is DENIED.




                                                    1
Case 1:19-cv-20277-AHS Document 163 Entered on FLSD Docket 03/13/2020 Page 2 of 2



                 3.      Plaintiff’s request to compel better responses to (i) Request for Production

  numbers 11, 14-15, 33, and 37-38, (ii) Interrogatory number 8 and (iii) Request for Admissions

  numbered 9, 16 and 36 is GRANTED.

                 4.      Plaintiff’s request to compel a better response to Request for Production

  number 31 is GRANTED IN PART. The request is limited to any claims that, or correspondence

  asserting a claim that, allege a violation of the Fair Labor Standards Act.

                 5.      Counsel for the parties shall immediately confer to determine which

  amended discovery responses are relevant to the upcoming deposition of Paperchase Accounting,

  and Defendant shall serve such amended discovery responses, along with responsive documents,

  on a rolling basis to be completed no later than 11:00 a.m. on March 19, 2020. Defendant shall

  serve its remaining amended discovery responses, along with its remaining responsive documents,

  on a rolling basis to be completed no later than March 27, 2020.

         DONE AND ORDERED in Chambers at Miami, Florida, this 13th day of March 2020.




                                                        ________________________________
                                                        Chris M. McAliley
                                                        United States Magistrate Judge


  cc: The Honorable Raag Singhal
      Counsel of record




                                                   2
